Exhibit 10.1

CONFORMED COPY

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT

dated as of

May 25, 2006,

Among

GENWORTH FINANCIAL, INC.

as Borrower,

the Lenders Party Hereto

and

JPMorgan Chase Bank, N.A. and Bank of America, N.A.,

as Co-Administrative Agents

$1,000,000,000 REVOLVING CREDIT FACILITY

 

--------------------------------------------------------------------------------

J.P. Morgan Securities Inc. and Banc of America Securities LLC,

as Joint Bookrunners and Joint Lead Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I DEFINITIONS    1

SECTION 1.01.

  Defined Terms    1

SECTION 1.02.

  Classification of Loans and Borrowings    9

SECTION 1.03.

  Terms Generally    9

SECTION 1.04.

  Accounting Terms; GAAP    10 ARTICLE II THE CREDITS    10

SECTION 2.01.

  Commitments    10

SECTION 2.02.

  Loans and Borrowings    10

SECTION 2.03.

  Requests for Borrowings    11

SECTION 2.04.

  Letters of Credit    12

SECTION 2.05.

  Funding of Borrowings    16

SECTION 2.06.

  Interest Elections    16

SECTION 2.07.

  Termination and Reduction of Commitments    17

SECTION 2.08.

  Repayment of Loans; Evidence of Debt    17

SECTION 2.09.

  Prepayment of Loans    18

SECTION 2.10.

  Fees    18

SECTION 2.11.

  Interest    19

SECTION 2.12.

  Alternate Rate of Interest    20

SECTION 2.13.

  Increased Costs    20

SECTION 2.14.

  Taxes    21

SECTION 2.15.

  Payments Generally    22

SECTION 2.16.

  Mitigation Obligations; Replacement of Lenders    23

SECTION 2.17.

  Break Funding Payments    23

SECTION 2.18.

  Illegality    24

SECTION 2.19.

  Extension of Maturity Date    24 ARTICLE III REPRESENTATIONS OF THE BORROWER
   26 ARTICLE IV CONDITIONS    27

SECTION 4.01.

  Effective Date    27

SECTION 4.02.

  Each Credit Event and Extension Date    28 ARTICLE V AFFIRMATIVE COVENANTS   
29

SECTION 5.01.

  Financial Statements and Other Information    29

SECTION 5.02.

  Use of Proceeds    30

SECTION 5.03.

  Books and Records; Inspection Rights    30

SECTION 5.04.

  Notices of Defaults    30

SECTION 5.05.

  Existence; Conduct of Business    30

SECTION 5.06.

  Compliance with Laws    30 ARTICLE VI NEGATIVE COVENANTS    30

SECTION 6.01.

  Financial Condition Covenant    30

SECTION 6.02.

  Liens    31

SECTION 6.03.

  Fundamental Changes    32

SECTION 6.04.

  Transactions with Affiliates    32

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VII EVENTS OF DEFAULT    32 ARTICLE VIII THE AGENTS    34 ARTICLE IX
MISCELLANEOUS    35

SECTION 9.01.

  Notices    35

SECTION 9.02.

  Waivers; Amendments    36

SECTION 9.03.

  Expenses; Indemnity    36

SECTION 9.04.

  Successors and Assigns    37

SECTION 9.05.

  Counterparts; Integration; Effectiveness    39

SECTION 9.06.

  Governing Law; Jurisdiction    39

SECTION 9.07.

  Right of Setoff    39

SECTION 9.08.

  Headings    40

SECTION 9.09.

  Confidentiality    40

SECTION 9.10.

  Severability    40

SECTION 9.11.

  WAIVER OF JURY TRIAL    40

SECTION 9.12.

  USA PATRIOT Act    40

SCHEDULES:

Schedule 2.01 – Commitments

EXHIBITS:

Exhibit A – Form of Assignment and Acceptance

Exhibit B – Form of Opinion of Borrower’s In-House Counsel

Exhibit C – Form of Revolving Note

Exhibit D – Form of New Lender Supplement

Exhibit E – Form of Assumption Agreement

Exhibit F – Increased Facility Activation Notice

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT (this “Agreement”), dated as of
May 25, 2006, among GENWORTH FINANCIAL, INC., a Delaware corporation, as
borrower (the “Borrower”), the several banks and other financial institutions
from time to time parties hereto (the “Lenders”), JPMORGAN CHASE BANK, N.A.
(“JPMorgan Chase Bank”) and BANK OF AMERICA, N.A. (“Bank of America”), as
co-administrative agents (in such capacity, the “Co-Administrative Agents”) and
JPMORGAN CHASE BANK, N.A., as paying agent (in such capacity, the “Paying
Agent”).

WHEREAS, the Borrower is a party to the Five-Year Credit Agreement, dated as of
April 30, 2004 (as heretofore amended or otherwise modified, the “Existing
Five-Year Credit Agreement”), among the Borrower and the lenders parties thereto
(the “Existing Lenders”);

WHEREAS, to amend and restate the Existing Five-Year Credit Agreement, the
Borrower is entering into this Agreement; and

WHEREAS, pursuant to this Agreement (a) certain Existing Lenders are agreeing to
extend their commitments and reduce the pricing applicable thereto, (b) certain
Existing Lenders are not agreeing to extend their commitments or reduce the
pricing applicable thereto and (c) certain Lenders are agreeing to provide new
commitments;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree that, on the Effective Date, the
Existing Five-Year Credit Agreement shall be amended and restated in its
entirety as follows (with the effect that the commitments under the Existing
Five-Year Credit Agreement of the Existing Lenders not entering into this
Agreement shall be terminated on the Effective Date and the commitments
thereunder of the Existing Lenders entering into this Agreement shall from and
after the Effective Date be only as provided herein, along with the commitments
hereunder of the new Lenders):

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Paying Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Co-Administrative Agents and the Paying Agent.

“Applicable Facility Fee Percentage” means, for any day with respect to any
Commitment and subject to the provisions of the definition of “Applicable
Margin” following the table therein, the rate per annum set forth below under
the caption “Facility Fee Rate Spread” corresponding to the Level in effect from
time to time, as set forth in the following table:

 

Level

  

Index Debt Ratings

(Moody’s or S&P)

  

Facility Fee

Rate Spread

 

I

   >A+ or A1    0.05 %

II

   A or A2    0.06 %

III

   A- or A3    0.08 %

IV

   BBB+ or Baa1    0.10 %

V

   <BBB or Baa2    0.15 %

 

1



--------------------------------------------------------------------------------

“Applicable Margin” means, for any day, with respect to any Eurodollar Loan, the
applicable rate per annum set forth in the table below, under the caption
“Applicable Margin”, corresponding to the Level in effect from time to time, as
set forth in the following table:

 

Level

  

Index Debt

Ratings

(Moody’s or S&P)

   Applicable Margin  

I

   >A+ or A1    0.15 %

II

   A or A2    0.19 %

III

   A- or A3    0.22 %

IV

   BBB+ or Baa1    0.30 %

V

   <BBB or Baa2    0.35 %

For purposes of the foregoing and the definitions of “Applicable Facility Fee
Percentage” and “Applicable Utilization Fee Percentage”, (i) if the ratings
established or deemed to have been established by Moody’s or S&P for such debt
shall fall within different Levels, the Applicable Margin, Applicable Facility
Fee Percentage or Applicable Utilization Fee Percentage, as the case may be,
shall be based on the higher of the two ratings (i.e., the higher Level) unless
one of the two ratings is two or more Levels lower than the other, in which case
the Applicable Margin, Applicable Facility Fee Percentage or Applicable
Utilization Fee Percentage, as the case may be, shall be determined by reference
to the Level next below the higher of the two Levels (it being understood that
Level I is the highest Level and Level V is the lowest Level); and (ii) if the
ratings established or deemed to have been established by Moody’s and S&P for
such debt shall be changed (other than as a result of a change in the rating
system of Moody’s or S&P), such change shall be effective as of the date on
which it is first announced by the applicable rating agency. Each change in the
Applicable Margin, Applicable Facility Fee Percentage or Applicable Utilization
Fee Percentage, as the case may be, shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Paying Agent
shall negotiate in good faith to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Margin, Applicable Facility Fee Percentage
or Applicable Utilization Fee Percentage, as the case may be shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Utilization Fee Percentage” means, for any day with respect to any
Loan and subject to the provisions of the definition of “Applicable Margin”
following the table therein, the rate per

 

2



--------------------------------------------------------------------------------

annum set forth below under the caption “Utilization Fee Rate Spread”
corresponding to the Level in effect from time to time, as set forth in the
following table:

 

Level

  

Index Debt Ratings

(Moody’s or S&P)

  

Utilization Fee

Rate Spread

 

I

   >A+ or A1    0.075 %

II

   A or A2    0.075 %

III

   A- or A3    0.075 %

IV

   BBB+ or Baa1    0.075 %

V

   <BBB or Baa2    0.075 %

“Asset Securitization” means a public or private transfer of installment
receivables, credit card receivables, lease receivables, mortgage loan
receivables, policyholder loan receivables, premiums, debt obligations or any
other type of secured or unsecured financial assets or rights to future payments
of any kind, or interests therein, which transfer is recorded as a sale
according to GAAP as of the date of such transfer.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Paying Agent, in the form of Exhibit A or
any other form approved by the Paying Agent.

“Assuming Lender” has the meaning given to it in Section 2.19(c).

“Assumption Agreement” has the meaning given to it in Section 2.19(c).

“Availability Period” means, with respect to the making of Loans, the period
from and including the Effective Date to but excluding the earlier of the
Maturity Date and the date of termination of the relevant Commitments.

“Bank of America” has the meaning given to it in the preamble hereto.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

“Borrower” has the meaning given to it in the preamble hereto.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that the term “Business Day” shall also exclude (when
used in connection with a Eurodollar Loan), any day on which banks are not open
for dealings in Dollar deposits in the London and New York interbank markets.

 

3



--------------------------------------------------------------------------------

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of shares
representing more than 50% of the issued and outstanding shares of common stock
of the Borrower; or (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither
(i) nominated by the board of directors of the Borrower nor (ii) appointed by
directors so nominated.

“Co-Administrative Agents” has the meaning given to it in the preamble hereto.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, as such commitment may be (a) increased from time to
time pursuant to Section 2.02, (b) reduced from time to time pursuant to
Section 2.07 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable.

“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.13, 2.14, 2.17 or 9.03 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

“Consenting Lender” has the meaning given to it in Section 2.19(b).

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) (such loss being the “Consolidated Net Loss”) of the Borrower and its
consolidated Subsidiaries for such period, determined in accordance with GAAP.

“Consolidated Net Worth” means, at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the
Borrower and its Subsidiaries under stockholder’s interest at such date,
excluding accumulated non-owner changes in stockholder’s interest.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, the outstanding
principal amount of such Lender’s Loans and its LC Exposure at such time.

 

4



--------------------------------------------------------------------------------

“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

“Dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Co-Administrative Agents and, unless an
Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with Section 9.04, the Borrower, such approval not to be
unreasonably withheld (and any attempted assignment or transfer without such
consent shall be null and void); provided, however, that neither the Borrower
nor an Affiliate of the Borrower shall qualify as an Eligible Assignee.

“Eurodollar” means, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurodollar Rate.

“Eurodollar Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate (rounded upwards, if necessary, to the next 1/1000 of
1%) appearing on page 3750 of the Telerate Service (or on any successor or
substitute page of the Telerate Service, or any successor to or substitute for
the Telerate Service, providing rate quotations comparable to those currently
provided on such page of the Telerate Service, as determined by the Paying Agent
from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for Dollar deposits with a maturity comparable to
such Interest Period.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Agents, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction described in clause (a) above,
and (c) in the case of any Lender, any withholding tax that is imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement or is attributable to such Lender’s failure or inability to comply
with Section 2.14(e), except to the extent that such Lender’s assignor (if any)
was entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.14(a).

“Existing Five-Year Credit Agreement” has the meaning given to it in the
preamble hereto.

“Existing Lenders” has the meaning given to it in the preamble hereto.

“Extension Date” has the meaning given to it in Section 2.19(a).

“Facility Fee” has the meaning given to it in Section 2.10(a).

 

5



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Paying Agent from three Federal funds brokers of recognized
standing selected by it.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Increased Facility Activation Notice” means a notice substantially in the form
of Exhibit F.

“Increased Facility Closing Date” means any Business Day designated as such in
an Increased Facility Activation Notice.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments and (c) all guarantees by such
Person of Indebtedness of others (it being understood and agreed, for the
avoidance of doubt, that (i) annuities, guaranteed investment contracts, funding
agreements and similar instruments and agreements and (ii) insurance products
created or entered into in the normal course of business shall not constitute
“Indebtedness”).

“Indemnified Taxes” means Taxes (other than Excluded Taxes) that are required by
applicable law to be withheld or deducted from a payment by, or on account of an
obligation of, the Borrower hereunder.

“Indemnitee” has the meaning given to it in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

“Interest Payment Date” means (a) with respect to any Prime Loan, the last day
of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent available, nine or twelve months)

 

6



--------------------------------------------------------------------------------

thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Issuing Lender” means JPMorgan Chase Bank or any Affiliate thereof, in its
capacity as issuer of any Letter of Credit, which is wholly owned, directly or
indirectly, by JPMorgan Chase & Co. At the request of the Borrower, the Issuing
Lender shall be JPMorgan Chase Bank or an Affiliate with then current credit
ratings at least equivalent to those of JPMorgan Chase Bank.

“JPMorgan Chase Bank” has the meaning given to it in the preamble hereto.

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lead Arrangers” means J.P. Morgan Securities Inc. and Banc of America
Securities LLC.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance; provided, that unless the context otherwise requires, each
reference herein to the Lenders shall be deemed to include any Conduit Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and in any event includes, as of the Effective Date, the letters of credit
outstanding under the Existing Five-Year Credit Agreement.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.

“Loan” has the meaning assigned to it in Section 2.01.

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or the
rights or remedies of the Agents or the Lenders hereunder.

“Material Indebtedness” means any Indebtedness of the Borrower or any Material
Subsidiary in a principal amount of $100,000,000 or more outstanding under any
single agreement or instrument (other than Indebtedness under this Agreement).

 

7



--------------------------------------------------------------------------------

“Material Operating Segment” means the following three operating segments of the
Borrower and its Subsidiaries: (i) Protection, (ii) Retirement Income and
Investments and (iii) Mortgage Insurance; provided, however, that if the pro
forma segment net income of any of the preceding operating segments shall, for
any fiscal year of the Borrower, represent less than 10% of the Consolidated Net
Income of the Borrower and its Subsidiaries for such fiscal year, such operating
segment shall no longer constitute a “Material Operating Segment” hereunder.

“Material Subsidiary” means, at any time, any Subsidiary of the Borrower that
(i) has assets at such time comprising 10% or more of the consolidated assets of
the Borrower and its Subsidiaries, (ii) had net income in the then most recently
ended fiscal year of the Borrower comprising 10% or more of the consolidated
revenue of the Borrower and its Subsidiaries for such fiscal year or (iii) for
purposes of clauses (f), (g), (h) and (i) of Article VII only, has Indebtedness
in a principal amount of $100,000,000 or more outstanding under any single
agreement or instrument.

“Maturity Date” means the fifth anniversary of the Effective Date, subject (as
to any Lender) to any extension thereof pursuant to Section 2.19.

“Moody’s” means Moody’s Investors Service, Inc. or any successor.

“New Lender” has the meaning given to it in Section 2.02(e)(ii).

“New Lender Supplement” has the meaning given to it in Section 2.02(e)(ii).

“Non-Consenting Lender” has the meaning given to it in Section 2.19(b).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Paying Agent” has the meaning given to it in the preamble hereto.

“PDF”, when used in reference to notices via email attachment, means portable
document format or a similar electronic file format.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Prime”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Prime Rate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

“Register” has the meaning set forth in Section 9.04.

“Regulation U” means Regulation U of the Board as in effect from time to time.

 

8



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

“S&P” means Standard & Poor’s Rating Group or any successor.

“Sale and Leaseback Transaction” means any arrangement whereby the Borrower or a
Material Subsidiary shall sell or transfer any property, real or personal, used
or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease from the buyer or transferee property that it intends
to use for substantially the same purpose or purposes as the property sold or
transferred.

“SAP” means the accounting procedures and practices prescribed or permitted by
the applicable insurance regulatory authority or the National Association of
Insurance Commissioners and any successor thereto.

“Statutory Statement” means a statement of the condition and affairs of a
Material Subsidiary that is an insurance company, prepared in accordance with
SAP, and filed with the applicable insurance regulatory authority.

“subsidiary” means, with respect to any Person, any corporation or other entity
of which the securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other person performing
similar functions are at the time directly or indirectly owned by such Person.

“Subsidiary” means any subsidiary of the Borrower.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Prime Rate.

“Utilization Fee” has the meaning given to it in Section 2.10(d) hereof.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., “Eurodollar
Loans”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall

 

9



--------------------------------------------------------------------------------

be construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (b) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (c) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Co-Administrative Agents that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Co-Administrative Agents notify the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make loans (each, a “Loan”) in Dollars to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in such Lender’s Credit Exposure exceeding such
Lender’s Commitment. Within the foregoing limit and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow Loans,
except that no borrowing or reborrowing may occur after the Availability Period.
The Loans shall in each case be Prime Loans or Eurodollar Loans, as the Borrower
shall request.

SECTION 2.02. Loans and Borrowings. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. Subject to Section 2.12, each Borrowing shall be
comprised entirely of Prime Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.

(a) The failure of any Lender to make any Loan required to be made by it shall
not relieve any other Lender of its obligations hereunder; provided that, other
than any Commitment made by a Lender through a Conduit Lender as described in
the definition thereof, which Commitment shall be the joint obligation of such
Conduit Lender and its designating Lender, the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b) Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$5,000,000 and not less than $25,000,000. At the time that each Prime Borrowing
is made, such Borrowing shall be in an

 

10



--------------------------------------------------------------------------------

aggregate amount that is an integral multiple of $1,000,000 and not less than
$10,000,000; provided that a Prime Borrowing may be in an aggregate amount that
is equal to the entire unused balance of the total Commitments. Borrowings of
more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of twelve Eurodollar Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

(e) (i) The Borrower and any one or more Lenders (including New Lenders) may,
with the consent of the Paying Agent (such consent not to be unreasonably
withheld), at any time and from time to time after the Effective Date, agree
that such Lenders shall obtain or increase the amount of their Commitments by
executing and delivering to the Paying Agent an Increased Facility Activation
Notice specifying (a) the amount of such increase and (b) the applicable
Increased Facility Closing Date. Notwithstanding the foregoing, without the
consent of the Required Lenders (such consent not to be unreasonably withheld),
(x) the aggregate amount of the Commitments may not be increased by an amount
greater than $500,000,000 in the aggregate and (y) each increase effected
pursuant to this paragraph shall be in a minimum amount of at least $5,000,000.
No Lender shall have any obligation to participate in any increase described in
this paragraph unless it agrees in writing to do so in its sole discretion. The
Paying Agent shall promptly give notice to all Lenders of any such increase.

(ii) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Paying Agent, elects to become a “Lender” under
this Agreement in connection with any transaction described in
Section 2.02(e)(i) shall execute a New Lender Supplement (each, a “New Lender
Supplement”), substantially in the form of Exhibit D, whereupon such bank,
financial institution or other entity (a “New Lender”) shall become a Lender for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.

(iii) On each Increased Facility Closing Date on which there are Loans
outstanding, the New Lenders and the Lenders that have increased their
Commitments shall make Loans with Interest Periods corresponding to the
remaining Interest Periods of the outstanding Loans (without regard to the
requirements in the definition of “Interest Period” in Section 1.01), the
proceeds of which will be used to prepay the Loans of other Lenders, so that,
after giving effect thereto, the resulting Loans outstanding subject to each
Interest Period are allocated ratably among the Lenders in accordance with
Section 2.03 based on their respective unused Commitments after giving effect to
such Increased Facility Closing Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Paying Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of a
Prime Borrowing, not later than 10:00 a.m., New York City time, on the date of
the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or email
with PDF attachment to the Paying Agent of a written Borrowing Request in a form
approved by the Paying Agent and signed by the Borrower. Each such telephonic
and written Borrowing Request shall specify the following information:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

 

11



--------------------------------------------------------------------------------

(iii) whether such Borrowing is to be a Prime Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Prime Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the Paying Agent
shall advise each relevant Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account, in a form
reasonably acceptable to the Paying Agent and the Issuing Lender, at any time
and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Lender) to the Issuing Lender (no less than
five Business Days in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension, the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the Issuing Lender, the Borrower
also shall submit a letter of credit application on the Issuing Lender’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed
$300,000,000 and (ii) the sum of the total Credit Exposures shall not exceed the
total Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that no Letter of Credit
may expire after the Maturity Date of any Lender who did not agree to extend the
Maturity Date in accordance with Section 2.19 if, after giving effect to such
issuance, the aggregate Commitments of the Consenting Lenders (including any
Assuming Lenders) for the period following such Maturity Date would be less than
the available amount of the Letters of Credit expiring after such Maturity Date.

 

12



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Lender or the Lenders, the Issuing Lender hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Lender,
a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Paying Agent, for the
account of the Issuing Lender, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Lender and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Paying Agent an amount equal to such LC Disbursement not later
than 4:00 p.m., New York City time, on the Business Day immediately following
the day that the Issuing Lender gives notice to the Borrower of such LC
Disbursement; provided that the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.06 that
such payment be financed with a Borrowing in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be due
on the date of, and be discharged and replaced by, the Borrowing. If the
Borrower fails to make such payment when due, the Paying Agent shall notify each
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Paying Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Paying Agent shall promptly pay to the Issuing Lender the
amounts so received by it from the Lenders. Promptly following receipt by the
Paying Agent of any payment from the Borrower pursuant to this paragraph, the
Paying Agent shall distribute such payment to the Issuing Lender or, to the
extent that Lenders have made payments pursuant to this paragraph to reimburse
the Issuing Lender, then to such Lenders and the Issuing Lender as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse the Issuing Lender for any LC Disbursement (other than the funding of
Loans as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or this Agreement;

 

13



--------------------------------------------------------------------------------

(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Lender, the Paying Agent or any Lender or any other Person, whether in
connection with this Agreement or any other related or unrelated agreement or
transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

(v) payment by the Issuing Lender under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuing
Lender, the Lenders, the Paying Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder.

Neither the Paying Agent, the Lenders nor the Issuing Lender, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder, including any of the circumstances
specified in clauses (i) through (vi) above, as well as any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Lender; provided that the foregoing shall not be construed to excuse the
Issuing Lender from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Lender’s failure to
exercise the agreed standard of care (as set forth below) in determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that the Issuing Lender shall
have exercised the agreed standard of care in the absence of gross negligence or
willful misconduct on the part of the Issuing Lender. Without limiting the
generality of the foregoing, it is understood that the Issuing Lender may accept
documents that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, without responsibility for further investigation,
regardless of any notice or information to the contrary, and may make payment
upon presentation of documents that appear on their face to be in substantial
compliance with the terms of such Letter of Credit; provided that the Issuing
Lender shall have the right, in its sole discretion, to decline to accept such
documents and to make such payment if such documents are not in strict
compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Lender shall promptly notify the
Paying Agent and the Borrower by telephone (confirmed by telecopy) of such
demand for payment and whether the Issuing Lender has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Lender and the Lenders with respect to any such LC Disbursement.

 

14



--------------------------------------------------------------------------------

(h) Interim Interest. If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Prime Loans. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Lender, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Lender shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Lender. The Issuing Lender may be replaced at any
time by written agreement among the Borrower, the replaced Issuing Lender and
the successor Issuing Lender, with the consent of the Paying Agent (such consent
not to be unreasonably withheld or delayed). The Paying Agent shall notify the
Lenders of any such replacement of the Issuing Lender. From and after the
effective date of any such replacement, (i) the successor Issuing Lender shall
have all the rights and obligations of the Issuing Lender under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Lender” shall be deemed to refer to such successor
or to any previous Issuing Lender, or to such successor and all previous Issuing
Lenders, as the context shall require. After the replacement of an Issuing
Lender hereunder, the replaced Issuing Lender shall remain a party hereto and
shall continue to have all the rights and obligations of an Issuing Lender under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Paying Agent or the Required Lenders (or, if the maturity of the Loans has been
accelerated, Lenders with LC Exposure representing greater than 50% of the total
LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Paying Agent, in
the name of the Paying Agent and for the benefit of the Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (g) or
(h) of Article VII. Such deposit shall be held by the Paying Agent as collateral
for the payment and performance of the obligations of the Borrower under this
Agreement and shall be invested by or on behalf of the Paying Agent in a “money
market fund” (or the private equivalent thereof), or in investments permitted to
be held by a “money market fund”, as such term is used in Rule 2a-7 of the
Securities and Exchange Commission under the Investment Company Act of 1940, as
amended. The Paying Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Paying Agent and at the Borrower’s risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Moneys in such account
shall be applied by the Paying Agent to reimburse the Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within one Business Day after all
Events of Default have been cured or waived.

 

15



--------------------------------------------------------------------------------

SECTION 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Paying Agent most recently designated by it for such purpose by notice to
the Lenders. The Paying Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Paying Agent and designated by the Borrower in the
applicable Borrowing Request.

(b) Unless the Paying Agent shall have received notice from a Lender prior to
the proposed time of any Borrowing that such Lender will not make available to
the Paying Agent such Lender’s share of such Borrowing, the Paying Agent may
assume that such Lender has made such share available on such date in accordance
with paragraph (a) of this Section and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Paying Agent, then the applicable Lender and the Borrower severally agree to
pay to the Paying Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the Paying
Agent, at (i) in the case of such Lender, the Federal Funds Effective Rate or
(ii) in the case of the Borrower, a rate of interest of up to or equal to the
rate applicable to Prime Loans, as the Paying Agent shall determine in
consultation with the Borrower. If such Lender pays such amount to the Paying
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.06. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter during or after the Availability Period, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Paying Agent of such election by telephone by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or email
with PDF attachment to the Paying Agent of a written Interest Election Request
in a form approved by the Paying Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

16



--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing is to be a Prime Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Paying Agent
shall advise each relevant Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Prime
Borrowing.

SECTION 2.07. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, any of
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $10,000,000 and not less than
$10,000,000 and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.09, the total Credit Exposures would exceed the total
Commitments.

(c) The Borrower shall notify the Paying Agent of any election to terminate or
reduce any of the Commitments under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Paying Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of Commitments delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or the closing of a capital markets transaction, in
which case such notice may be revoked by the Borrower (by notice to the Paying
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Paying Agent for the account of each
relevant Lender the then unpaid principal amount of each Loan to the Borrower on
the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender to the Borrower, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(c) The Paying Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount

 

17



--------------------------------------------------------------------------------

of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder and (iii) the amount of any sum received
by the Paying Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Paying Agent to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrower to repay the Loans to it in
accordance with the terms of this Agreement.

(e) Any Lender may reasonably request that Loans made by it to the Borrower be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns), substantially in the form of Exhibit C. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.09. Prepayment of Loans. (a) Subject to prior notice in accordance
with paragraph (b) of this Section, the Borrower may at its option, at any time,
without premium or penalty of any kind (other than any payments required under
Section 2.17), prepay, in whole or in part, any Borrowings.

(b) The Borrower shall notify the Paying Agent by telephone (confirmed by
telecopy or email with PDF attachment) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, on the date three Business Days prior to the date of prepayment
or (ii) in the case of prepayment of a Prime Borrowing, not later than 10:00
a.m., New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
Commitments as contemplated by Section 2.07, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.07. Promptly following receipt of any such notice relating to a
Borrowing, the Paying Agent shall advise the relevant Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.11.

SECTION 2.10. Fees. (a) The Borrower agrees to pay to the Paying Agent for the
ratable account of each Lender a facility fee (the “Facility Fee”), which shall
accrue from (and including) the Effective Date to (but excluding) the Maturity
Date on the daily amount of each Commitment of such Lender (whether used or
unused) at the rate per annum equal to the Applicable Facility Fee Percentage;
provided that, if such Lender continues to have any Credit Exposure after its
Commitment terminates, then such Facility Fee shall continue to accrue on the
daily amount of such Lender’s Credit Exposure from and including the date on
which its Commitment terminates but excluding the date on which such Lender
ceases to have any Credit Exposure. Accrued Facility Fees shall be payable in
arrears on the third Business Day following the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on July 6, 2006; provided that any facility fees accruing
after the date on which the relevant Commitments terminate shall be payable on
demand. All Facility Fees shall be computed on the basis of a year of 365 or 366
days (as the case may be) and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

18



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay (i) to the Paying Agent for the ratable account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at a rate per annum equal to the Applicable Margin
applicable to interest on Eurodollar Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Lender a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements), as well as the Issuing Lender’s standard fees with respect to
the issuance, amendment, negotiation, payment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees shall be payable on the third Business Day following the last day
of March, June, September and December of each year and on the date that the
Commitments terminate, commencing July 6, 2006; provided that any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Lender pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 365 or 366 days (as
the case may be) and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Paying Agent, for its own account, fees
payable in the amounts and at the times separately agreed upon between the
Borrower and the Paying Agent.

(d) If the average daily aggregate principal amount of the Loans and LC
Exposure, outstanding for (i) the period beginning with the Effective Date and
ending on June 30, 2006, (ii) any calendar quarter commencing with the third
calendar quarter of 2006 and ending on the last day of the calendar quarter
immediately preceding the Maturity Date or (iii) the period beginning on and
including the day after the end of the calendar quarter immediately preceding
the Maturity Date and ending on the Maturity Date is in excess of 50% of the
average daily Commitments of the Lenders for such calendar quarter or period
(disregarding for this purpose any termination of any Commitments that occurred
during or prior to such calendar quarter or period), the Borrower agrees to pay
to the Paying Agent, for the ratable accounts of the Lenders, a utilization fee
(the “Utilization Fee”) at a rate per annum equal to the Applicable Utilization
Fee Percentage on such average daily aggregate principal amount outstanding of
Loans and LC Exposure during such calendar quarter (or period), payable in
arrears on the third Business Day after the last day of such calendar quarter
(or period). All Utilization Fees shall be computed on the basis of a year of
365 days or 366 days (as the case may be) and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Paying Agent. Fees paid shall not be refundable under
any circumstances.

SECTION 2.11. Interest. (a) The Loans comprising each Prime Borrowing shall bear
interest at a rate per annum equal to the Prime Rate.

 

19



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at a rate
per annum equal to the Eurodollar Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin.

(c) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Prime Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment, (ii) in
the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion and (iii) all accrued interest on a
Loan shall be payable upon termination of the Commitments applicable to such
Loan and upon the Maturity Date.

(d) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Prime Rate shall be computed
on the basis of a year of 365 days or 366 days (as the case may be) and in each
case, shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Prime Rate or Eurodollar
Rate shall be determined by the Paying Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing, the Paying Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period, then the Paying Agent shall give notice thereof to the Borrower
and the Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Paying Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request by the Borrower requests a Eurodollar
Borrowing, such Borrowing shall be made as a Prime Borrowing.

SECTION 2.13. Increased Costs. In the event that by reason of any change after
the date of this Agreement in applicable law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration, application or interpretation thereof, or by reason of the
adoption or enactment after the date of this Agreement of any requirement or
directive (whether or not having the force of law) of any Governmental
Authority:

(a) any Lender shall, with respect to this Agreement, be subject to any tax,
levy, impost, charge, fee, duty, deduction or withholding of any kind whatsoever
(other than Excluded Taxes); or

(b) any change shall occur in the taxation of any Lender with respect to the
principal or interest payable under this Agreement (other than the imposition of
any Excluded Taxes or any change which affects solely the taxation of the total
income of such Lender); or

(c) any reserve or similar requirements should be imposed on either the
commitments to lend or the foreign claims of deposits of any Lender;

and if any of the above-mentioned measures shall result in a material increase
in the cost to such Lender of making or maintaining its Loans or Commitments or
participations in Letters of Credit or a material reduction in the amount of
principal or interest received or receivable by such Lender in respect thereof,
then upon prompt written notification (which shall include the date of
effectiveness of such change,

 

20



--------------------------------------------------------------------------------

adoption or enactment) and demand being made by such Lender for such additional
cost or reduction, the Borrower shall pay to such Lender, within 30 days of such
demand being made by such Lender, such additional cost or reduction; provided,
however, that the Borrower shall not be responsible for any such cost or
reduction that may accrue to such Lender with respect to the period between the
occurrence of the event which gave rise to such cost or reduction and the date
on which notification is given by such Lender to the Borrower; and provided,
further, that the Borrower shall not be obligated to pay such Lender any such
additional cost or reduction unless such Lender certifies to the Borrower that
at such time such Lender shall be generally assessing such amounts on a
non-discriminatory basis against borrowers under agreements having provisions
similar to this Section; and provided, further, that any such additional cost or
reduction allocated to any Loan or Commitment shall not exceed the Borrower’s
pro rata share of all costs attributable to all loans or advances or commitments
to all borrowers by such Lender that collectively result in the consequences for
which such Lender is to be compensated by the Borrower. Within 30 days of
receipt of such notification, the Borrower will pay such additional costs as may
be applicable to the period subsequent to notification or prepay in full all
Loans to it outstanding under this Agreement so affected by such additional
costs, together with interest and fees accrued thereon to the date of prepayment
in full. Such Lender shall use reasonable efforts (consistent with its internal
policy applied on a non-discriminatory basis and legal and regulatory
restrictions) to designate a different applicable lending office for the Loans
made by it and its Commitments or to take other appropriate actions if such
designation or actions, as the case may be, will avoid the need for, or reduce
the amount of, any increased costs to the Borrower incurred under this Section,
and will not, in the opinion of such Lender, be otherwise disadvantageous to
such Lender.

SECTION 2.14. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Paying Agent, the Co-Administrative Agents or Lender (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Paying Agent, Co-Administrative Agents and
each Lender, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Paying Agent, Co-Administrative Agents or such Lender, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Paying Agent or
Co-Administrative Agents on their own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Paying Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Paying Agent.

 

21



--------------------------------------------------------------------------------

(e) Any Lender or Agent that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Paying Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.

(f) Each Lender and Agent shall use reasonable efforts (consistent with its
internal policy applied on a non-discriminatory basis and legal and regulatory
restrictions) to designate a different applicable lending office for the Loans
made by it and its Commitments or to take other appropriate actions if such
designation or actions, as the case may be, will avoid the need for, or reduce
the amount of, any payments the Borrower is required to make under this
Section 2.14, and will not, in the opinion of such Lender or Agent, be otherwise
disadvantageous to such Lender or Agent.

SECTION 2.15. Payments Generally. (a) Unless otherwise specified herein, the
Borrower shall make each payment required to be made by it hereunder (including
under Section 2.13, 2.14, 2.17, or otherwise) prior to 12:00 noon, New York City
time, on the date when due and in immediately available funds, without set-off
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Paying Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Paying Agent at its offices at 111 Fannin Street,
10th Floor, Houston, Texas 77002, Attention: Claudine Garcia, Loan and Agency
Services Group, or at such other office in the United States of America as
directed by Paying Agent, except that payments pursuant to Sections 2.10(c),
2.13, 2.14, 2.17 and 9.03 shall be made directly to the Persons entitled
thereto. The Paying Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.

(b) If at any time insufficient funds are received by and available to the
Paying Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or

 

22



--------------------------------------------------------------------------------

participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Paying Agent shall have received notice from the Borrower prior
to the time by which any payment from the Borrower is due to the Paying Agent
for the account of the relevant Lenders hereunder that the Borrower will not
make such payment, the Paying Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the relevant Lenders the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the relevant
Lenders severally agrees to repay to the Paying Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Paying Agent, at the Federal Funds Effective Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(b) or 2.15(d), then the Paying Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Paying Agent for the account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

SECTION 2.16. Mitigation Obligations; Replacement of Lenders. If any Lender
requests compensation, or is entitled to payments, under Section 2.13 or
Section 2.14 or is affected in the manner described in Section 2.18, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort (in the case of a claim for compensation
under, or payments pursuant to, Section 2.13 or Section 2.14 or in the case of
illegality under Section 2.18) or at the expense and effort of any such
defaulting Lender, upon notice to such Lender and the Paying Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall notify Bank of America (in its
capacity as Co-Administrative Agent), (ii) the Borrower shall have received the
prior written consent of the Paying Agent, which consent shall not unreasonably
be withheld or delayed, (iii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iv) in the case of
any such assignment resulting from a claim for compensation under, or payments
pursuant to, Section 2.13 or Section 2.14 or from illegality under Section 2.18,
such assignment will result in a reduction in such compensation or payments or
eliminate the illegality, as the case may be. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

SECTION 2.17. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.09(b) and is revoked in accordance herewith), or (d) the

 

23



--------------------------------------------------------------------------------

assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.16, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, the loss to any Lender attributable to any such event shall be
deemed to include an amount reasonably determined by such Lender to be equal to
the excess, if any, of (i) the amount of interest that such Lender would pay for
a deposit equal to the principal amount of such Loan for the period from the
date of such payment, conversion, failure or assignment to the last day of the
then current Interest Period for such Loan (or, in the case of a failure to
borrow, convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Eurodollar Rate, for such Interest
Period, over (ii) the amount of interest (as reasonably determined by such
Lender) that such Lender would earn on such principal amount for such period if
such Lender were to invest such principal amount for such period at the interest
rate that would be bid by such Lender (or an affiliate of such Lender) for
deposits from other banks in the relevant currency in the eurocurrency market at
the commencement of such period. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 15 days after receipt thereof.

SECTION 2.18. Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in applicable law or regulation or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurodollar Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert Prime Loans into Eurodollar Loans shall
forthwith be canceled and (b) such Lender’s Loans then outstanding as Eurodollar
Loans, if any, shall be converted automatically to Prime Loans on the respective
last days of the then current Interest Periods with respect to such Loans or
within such earlier period as required by law. If any such conversion or
repayment of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 2.17.
If circumstances subsequently change so that any affected Lender shall determine
that it is no longer so affected, such Lender will promptly notify the Borrower
and the Paying Agent, and upon receipt of such notice, the obligations of such
Lender to make or continue Eurodollar Loans or to convert Prime Loans into
Eurodollar Loans shall be reinstated.

SECTION 2.19. Extension of Maturity Date. (a) Subject to the requirements of
Section 2.19(d) (including, without limitation, the requirement that Lenders
having more than 66 2/3% of the Commitments shall consent), at least 30 days but
not more than 45 days prior to each of (x) the first anniversary of the
Effective Date and (y) the second anniversary of the Effective Date (each such
anniversary, an “Extension Date”), the Borrower, by written notice to the Paying
Agent, may request an extension of the Maturity Date in effect at such time by
one year from its then scheduled expiration. The Paying Agent shall promptly
notify each Lender of any such request, and each Lender shall in turn, in its
sole discretion, not later than 20 days prior to the relevant Extension Date,
notify the Borrower and the Paying Agent in writing as to whether such Lender
will consent to such extension, such notice to be in substantially the form of
Exhibit F hereto. If any Lender shall fail to notify the Paying Agent and the
Borrower in writing of its consent to any such request for extension of the
Maturity Date at least 20 days prior to the relevant Extension Date, such Lender
shall be deemed to be a Non-Consenting Lender with respect to such request. The
Paying Agent shall notify the Borrower promptly of the decision of the Lenders
regarding any such request for an extension of the Maturity Date.

(b) If all the Lenders consent in writing to any request for an extension of the
Maturity Date in accordance with Section 2.19(a), the Maturity Date in effect at
such time shall, effective

 

24



--------------------------------------------------------------------------------

as of the relevant Extension Date, be extended for one year; provided that on
each Extension Date, the applicable conditions set forth in Article IV shall
have been satisfied. If fewer than all of the Lenders consent in writing to any
such request in accordance with Section 2.19(a), the Maturity Date in effect at
such time shall, subject to Section 2.19(d) (including, without limitation, the
requirement that Lenders having more than 66 2/3% of the Commitments shall have
consented) and effective as at the applicable Extension Date, be extended only
as to those Lenders that so consented (each a “Consenting Lender”) but shall not
be extended as to any other Lender (each a “Non-Consenting Lender”). To the
extent that the Maturity Date is not extended as to any Lender pursuant to this
Section 2.19 and the Commitment of such Lender is not assumed in accordance with
Section 2.19(c) on or prior to the applicable Extension Date, the Commitment of
such Non-Consenting Lender shall automatically terminate, unless such
Non-Consenting Lender shall otherwise subsequently agree to extend its
Commitment to such Extension Date, in whole on such unextended Maturity Date
without any further notice or other action by the Borrower, such Lender or any
other Person; provided that such Non-Consenting Lender’s rights under Sections
2.13, 2.14 and 9.03(a), and its obligations under Section 9.03(b), shall survive
the Maturity Date for such Lender as to matters occurring prior to such date. It
is understood and agreed that no Lender shall have any obligation whatsoever to
agree to any request made by the Borrower for any requested extension of the
Maturity Date.

(c) If fewer than all of the Lenders consent to any request for an extension of
the Maturity Date pursuant to Section 2.19(a), the Paying Agent shall promptly
notify the Consenting Lenders, and each Consenting Lender may, in its sole
discretion, give written notice to the Paying Agent not later than 10 days prior
to the Maturity Date in effect at such time of the amount of the Non-Consenting
Lenders’ Commitments that it is willing to assume. If one or more Consenting
Lenders notify the Paying Agent that they are willing to assume one or more
Commitments in an aggregate amount that exceeds the Commitments of the
Non-Consenting Lenders, such Commitments shall be allocated among such
Consenting Lenders in such amounts as are agreed between the Borrower and the
Paying Agent. If after giving effect to the assignments of Commitments described
above there remain any Commitments of Non-Consenting Lenders, the Borrower may
arrange for one or more Consenting Lenders or other Eligible Assignees that
agree to an extension of the Maturity Date (each such Consenting Lender pursuant
to the immediately preceding sentence or this sentence and each such Eligible
Assignee, an “Assuming Lender”) to assume, effective as of the Extension Date,
any remaining Non-Consenting Lenders’ Commitments and all of the obligations of
such Non-Consenting Lenders under this Agreement thereafter arising relating to
such Commitments, without recourse to or warranty by, or expense to, such
Non-Consenting Lenders; provided, however, that the amount of the Commitment of
any such Assuming Lender as a result of such substitution shall in no event be
less than $10,000,000 (or such lesser amount as the Borrower and the Paying
Agent shall agree). The assumptions provided for in this Section 2.19(c) shall
be subject to the conditions that:

(i) the Assuming Lenders shall have paid (or, in the case of any interest or
fees, if it has been so agreed, the Borrower shall have paid) to the
Non-Consenting Lenders (A) the aggregate principal amount of, and any interest
and fees accrued and unpaid to the relevant Extension Date on, the outstanding
Loans, if any, of the Non-Consenting Lenders under the respective portions of
their Commitments being assumed;

(ii) all additional costs, reimbursements, expense reimbursements and
indemnities payable to the Non-Consenting Lenders in respect of such portions of
their Commitments shall have been paid by the Borrower; and

(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 9.04(b) for such assignment shall have
been paid by the Assuming Lender (or, if it has been so agreed, by the
Borrower);

 

25



--------------------------------------------------------------------------------

provided further that a Non-Consenting Lender’s rights under Sections 2.13, 2.14
and 9.03(a), and its obligations under Section 9.03(b), shall survive any such
assumption as to matters occurring prior to the date of substitution. On or
prior to any Extension Date, (A) each Assuming Lender that is an Eligible
Assignee but not a Consenting Lender shall have delivered to the Borrower and
the Paying Agent an assumption agreement in substantially the form of Exhibit E
(each an “Assumption Agreement”) and (B) any Consenting Lender assuming any
Commitments shall have delivered confirmation in writing satisfactory to the
Borrower and the Paying Agent as to the increase in the amount of its
Commitment. Upon the payment or prepayment of all amounts referred to above, the
Assuming Lenders, as of the Extension Date, will be substituted for the
Non-Consenting Lenders under this Agreement to the extent of their assumed
Commitments and shall be Lenders for all purposes of this Agreement, without any
further acknowledgment by or the consent of the other Lenders, and the
obligations of the Non-Consenting Lenders to such extent hereunder shall, by the
provisions hereof, be released and discharged.

(d) If the Lenders (including Eligible Assignees who are Assuming Lenders)
having more than 66 2/3% of the Commitments (after giving effect to any
assumptions pursuant to Section 2.19(c)) consent in writing to a requested
extension (whether by execution or delivery of an Assumption Agreement or
otherwise) on or prior to such Extension Date, the Paying Agent shall so notify
the Borrower, and, upon satisfaction of the applicable conditions set forth in
Section 4.02, the Maturity Date then in effect shall be extended for the
additional one year period as described in Section 2.19(a), and all references
in this Agreement to the “Maturity Date” shall, with respect to each Consenting
Lender and each Assuming Lender for such Extension Date, refer to the Maturity
Date as so extended. Promptly following each Extension Date, the Paying Agent
shall notify the Lenders (including, without limitation, each Assuming Lender)
of the extension of the scheduled Maturity Date in effect immediately prior
thereto and shall thereupon record in the Register the relevant information with
respect to each Assuming Lender.

ARTICLE III

REPRESENTATIONS OF THE BORROWER

The Borrower represents for and as to itself as follows:

(a) The Borrower has been duly organized and is validly existing and in good
standing under the laws of the jurisdiction of its organization, and the
Borrower has all requisite power and authority to conduct its business, to own
its properties and to execute, deliver and perform its obligations under this
Agreement.

(b) The execution, delivery and performance by the Borrower of this Agreement
have been, or prior to the Effective Date will be, duly authorized by all
necessary corporate action and do not and will not as of the Effective Date and
as of any Borrowing Date or the date of issuance, amendment, renewal or
extension of any Letter of Credit, violate any provision of any law or
regulation, or contractual or corporate restrictions, binding on the Borrower
and material to the Borrower and its Subsidiaries, taken as a whole.

(c) As of the Effective Date and as of any Borrowing Date or the date of
issuance, amendment, renewal or extension of any Letter of Credit, this
Agreement will constitute a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject however to (i) the exercise of
judicial discretion in accordance with general principles of equity and
(ii) bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting creditors’ rights heretofore or hereafter enacted.

 

26



--------------------------------------------------------------------------------

(d) The proceeds of the Loans made to the Borrower shall not be used for a
purpose which violates Regulation U.

(e) As of the date hereof (or, in the case of an extension of the Maturity Date,
as of the Extension Date relating to such extension), no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against the Borrower or any Subsidiary or against any of their respective
properties or revenues (i) with respect to this Agreement or any of the
transactions contemplated hereby or (ii) that could reasonably be expected to
have a Material Adverse Effect (other than those litigations, investigations or
proceedings set forth in the Report of the Borrower on Form 10-Q dated April 28,
2006, or in the most recent Report of the Borrower on Form 10-K or Form 10-Q, as
the case may be).

(f) (i) The combined statement of financial position of the Borrower and its
combined statements of earnings, stockholder’s interest and cash flows as of and
for the fiscal year ended December 31, 2005, reported on by KPMG LLP,
independent public accountants, and set forth in the Report of the Borrower on
Form 10-K dated February 27, 2006, present fairly (assuming completion of the
transactions described in note 1 to such financial statements), in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated subsidiaries as of such date and for such period
in accordance with GAAP and (ii) since December 31, 2005, to the date hereof
(or, in the case of an extension of the Maturity Date, to the Extension Date
relating to such extension), other than those developments and events described
in the Report of the Borrower on Form 10-Q dated April 28, 2006, or in the most
recent Report of the Borrower on Form 10-K or Form 10-Q, as the case may be,
there has been no development or event that has had or could reasonably be
expected to have a Material Adverse Effect with respect to the Borrower and its
Subsidiaries taken as a whole.

(g) The Borrower and each of its Material Subsidiaries is in compliance with all
applicable laws, rules, regulations and orders of, and all applicable
restrictions imposed by, any Governmental Authority applicable to it or its
property, including, without limitation, statutory insurance requirements,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect with respect to the Borrower and its Subsidiaries taken
as a whole.

(h) The Borrower is not (a) an “investment company” as defined in the Investment
Company Act of 1940 or (b) a “holding company” as defined in the Public Utility
Holding Company Act of 1935.

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder, shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Co-Administrative Agents (or their counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Co-Administrative Agents
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

 

27



--------------------------------------------------------------------------------

(b) The Co-Administrative Agents shall have received a favorable written opinion
(addressed to the Co-Administrative Agents and the Lenders and dated the
Effective Date) of in-house counsel for the Borrower, substantially in the form
of Exhibit B. The Borrower hereby requests such counsel to deliver such opinion.

(c) The Co-Administrative Agents shall have received such documents and
certificates as the Co-Administrative Agents or their counsel may reasonably
request relating to the organization, existence and, if applicable, good
standing of the Borrower, the authorization of the Transactions and any other
legal matters relating to the Borrower, this Agreement or the Transactions, all
in form and substance reasonably satisfactory to the Co-Administrative Agents
and their counsel.

(d) The Borrower shall have paid or prepaid in full the principal amount of all
loans outstanding under the Existing Five-Year Credit Agreement and all accrued
interest, fees, indemnities and expenses of the Existing Lenders and
co-administrative agents thereunder.

The Co-Administrative Agents shall notify the Borrower and the relevant Lenders
of the Effective Date, and such notices shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 3:00 p.m., New
York City time, on May 25, 2006 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event and Extension Date. The obligation of each
Lender to make a Loan or the obligation of the Issuing Lender to issue a Letter
of Credit on the occasion of any Borrowing or any such issuance of a Letter of
Credit (as the case may be) and each extension of Maturity Date pursuant to
Section 2.19 is subject to the satisfaction of the following conditions (or
waiver thereof in accordance with Section 9.02):

(a) The representations of the Borrower set forth in this Agreement (except, in
the case of each Borrowing or issuance of a Letter of Credit, the
representations set forth in clauses (e) and (f)(ii) of Article III) shall be
true and correct in all material respects on and as of the date of such
Borrowing, the date of issuance, amendment, renewal or extension of such Letter
of Credit or the Extension Date relating to such extension, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or such
issuance, amendment, renewal or extension of a Letter of Credit or as of such
Extension Date (as the case may be), no Default or Event of Default shall have
occurred and be continuing.

Each Borrowing or such issuance, amendment, renewal or extension of a Letter of
Credit or extension of Maturity Date shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.

 

28



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or have been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all LC Disbursements shall have been reimbursed and all Letters of Credit
shall have expired or terminated, the Borrower covenants and agrees with the
Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Co-Administrative Agents and each Lender:

(a) Annual Financial Statements. As soon as available, but in any event within
90 days after the end of each fiscal year of the Borrower, a copy of the audited
statement of financial position of the Borrower and its consolidated
subsidiaries, as at the end of such year and the related audited statements of
earnings, stockholder’s interest and cash flows for such year, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by KPMG LLP or other independent
certified public accountants of nationally recognized standing;

(b) Quarterly Financial Statements. As soon as available, but in any event not
later than 45 days after the end of each of the first three quarterly periods of
each fiscal year of the Borrower, the unaudited consolidated balance sheet of
the Borrower and its consolidated subsidiaries, as at the end of such quarter
and the related unaudited consolidated statements of income and of cash flows
for such quarter and the portion of the fiscal year through the end of such
quarter;

(c) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 5.01(a) and 5.01(b) above, a certificate of the chief
financial officer or treasurer of the Borrower, (i) demonstrating compliance
with the financial covenant contained in Section 6.01 by calculation thereof as
of the end of each such fiscal period and (ii) stating that no Default or Event
of Default by the Borrower exists, or if any such Default or Event of Default
does exist, specifying the nature and extent thereof and what action the
Borrower proposes to take with respect thereto;

(d) Reports. Promptly upon transmission thereof, copies of any filings and
registrations with, and reports to, the Securities and Exchange Commission, or
any successor agency (other than registration statements on Form S-8 or its
equivalent), and copies of all financial statements, proxy statements, notices
and reports as the Borrower shall send to its shareholders generally (excluding,
in each case, exhibits, schedules or attachments to any of the foregoing); and

(e) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, operations, properties or financial
condition of the Borrower or any Subsidiary (including, without limitation, the
annual Statutory Statements of any Material Subsidiary that is an insurance
company), as the Co-Administrative Agents may reasonably request.

All financial statements delivered pursuant to this Section shall be complete
and correct in all material respects and shall be prepared in accordance with
GAAP (other than Statutory Statements). Timely filing of all documents referred
to in Section 5.01(a), (b) and (d) above with the Securities and Exchange
Commission shall constitute compliance with this Section 5.01, without any
requirement (except as provided in the next succeeding sentence) for the
Borrower to furnish such documents to any Agent or any Lender. The Borrower
agrees to provide hard copies of any statements required to be delivered
pursuant to this Section to any Lender upon the reasonable request of such
Lender made to the Borrower in writing pursuant to Section 9.01.

 

29



--------------------------------------------------------------------------------

SECTION 5.02. Use of Proceeds. The proceeds of the Loans made to the Borrower
hereunder will be used for general corporate purposes.

SECTION 5.03. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries, to (a) keep proper books of records and account
in which full, true and correct entries, in all material respects, are made of
all dealings and transactions in relation to its business and activities and
(b) permit any representatives designated by the Co-Administrative Agents or any
Lender, upon any reasonable request with reasonable advance notice, to visit and
inspect during normal business hours its properties, operations and books of
account.

SECTION 5.04. Notices of Defaults. Within five Business Days after the Chief
Executive Officer, Chief Financial Officer, General Counsel, Treasurer or
Secretary of the Borrower obtains knowledge of any Default, if such Default is
then continuing, the Borrower shall deliver to each Lender a certificate of any
senior officer of the Borrower setting forth the details thereof and the action
that the Borrower is taking or proposes to take with respect to such Default.

SECTION 5.05. Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business and the Borrower will continue, and will cause
each Material Subsidiary to continue, to engage in business of the same general
type as now conducted (or proposed to be conducted) by the Borrower and its
Subsidiaries; provided that the foregoing shall not prohibit (i) any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or
(ii) the termination of the legal existence of any Subsidiary if the Borrower in
good faith determines that such termination is in the best interest of the
Borrower and is not materially disadvantageous to the Lenders.

SECTION 5.06. Compliance with Laws. The Borrower will, and will cause each of
its Material Subsidiaries to, comply with all applicable laws, rules,
regulations, and orders of, and all applicable restrictions imposed by, any
Governmental Authority applicable to it or its property, including, without
limitation, statutory insurance requirements, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect with respect
to the Borrower and its Subsidiaries taken as a whole.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Financial Condition Covenant. The Borrower will not permit
Consolidated Net Worth at the end of any fiscal quarter of the Borrower to be
less than the sum of (i) $6,900,000,000 and (ii) 40% of Consolidated Net Income
for each completed fiscal year of the Borrower ending after the Effective Date
and on or prior to the end of such fiscal quarter (without any deduction for any
fiscal year as to which there is a Consolidated Net Loss).

 

30



--------------------------------------------------------------------------------

SECTION 6.02. Liens. The Borrower will not, and will not permit any Material
Subsidiary to, create, incur, assume or permit to exist any Lien to secure any
Indebtedness of the Borrower or any Material Subsidiary owed to any Person
(other than the Borrower and its Subsidiaries) on any property or asset now
owned or hereafter acquired by it, except:

(a) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof;

(b) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Material Subsidiary or existing on any property or asset
of any Person that becomes a Material Subsidiary after the date hereof prior to
the time such Person becomes a Material Subsidiary; provided that such Lien is
not created in contemplation of or in connection with the acquisition or such
Person becoming a Material Subsidiary, as the case may be;

(c) any Lien on margin stock within the meaning of Regulation U;

(d) Liens on property or assets acquired, constructed or improved by the
Borrower or any Material Subsidiary; provided that the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
property or assets;

(e) Liens securing repayment of funds advanced to the Borrower and its
Subsidiaries under custody agreements, securities lending arrangements,
securities clearing agreements and similar arrangements entered into in the
ordinary course of business;

(f) Liens in connection with Asset Securitizations and Sale and Leaseback
Transactions;

(g) Liens in connection with any repurchase agreement, buy/sell agreement or
similar agreement or instrument on assets or property transferred by the
Borrower or any of its Subsidiaries thereunder, securing the obligation of the
Borrower or such Subsidiary to repurchase or buy such assets or property as well
as its other obligations under such repurchase agreement, buy/sell agreement or
similar agreement or instrument;

(h) Liens in favor of the Federal Home Loan Bank Board (the “FHLBB”) to secure
loans made by the FHLBB to the Borrower or any Material Subsidiary in the
ordinary course of business;

(i) Liens on any real property securing Indebtedness of the Borrower or any
Material Subsidiary in respect of which (i) the recourse of the holder of such
Indebtedness (whether direct or indirect and whether contingent or otherwise)
under the instrument creating the Lien or providing for the Indebtedness secured
by the Lien is limited to such real property directly securing such Indebtedness
and (ii) such holder may not under the instrument creating the Lien or providing
for the Indebtedness secured by the Lien collect by levy of execution or
otherwise against assets or property of the Borrower or such Material Subsidiary
(other than such real property directly securing such Indebtedness) if the
Borrower or such Material Subsidiary fails to pay such Indebtedness when due and
such holder obtains a judgment with respect thereto, except for recourse
obligations that are customary in “non-recourse” real estate transactions;

(j) Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Liens permitted by any of the foregoing clauses of
this Section; provided that such Indebtedness is not increased and is not
secured by any additional property or assets; and

 

31



--------------------------------------------------------------------------------

(k) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of Indebtedness secured thereby does not exceed at
the time of the incurrence of any such Indebtedness, the greater of
(x) $2,000,000,000 or (y) 15% of Consolidated Net Worth of the Borrower and its
Subsidiaries, as reflected in the most recent financial statements of the
Borrower and its consolidated subsidiaries delivered pursuant to this Agreement.

SECTION 6.03. Fundamental Changes. The Borrower will not (i) consolidate or
merge with or into any Person or (ii) sell, lease or otherwise transfer,
directly or indirectly, all or substantially all of the assets, of the Borrower
and its Subsidiaries, taken as a whole, or any Material Operating Segment in its
entirety, to any other Person; provided that the Borrower may consolidate or
merge with another Person if (A) the Borrower is the corporation surviving such
consolidation or merger and (B) immediately after giving effect to such
consolidation or merger, no Default shall have occurred and be continuing.

SECTION 6.04. Transactions with Affiliates. The Borrower will not, and will not
permit any Material Subsidiary to, enter into any material transaction,
including the purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any of its Subsidiaries) unless such
transaction either (a) is upon fair and reasonable terms no less favorable to
the Borrower, or such Material Subsidiary, as the case may be, than would be
applicable to a comparable arm’s-length transaction with a Person that is not
such an Affiliate or (b) in the Borrower’s good-faith judgment, could not
reasonably be expected to have a Material Adverse Effect.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable;

(b) the Borrower shall fail to pay (i) any interest on any Loan or (ii) any fee
payable under Section 2.10, and such failure shall not be cured within five
Business Days after receipt by the Borrower of notice of such failure from the
Co-Administrative Agents;

(c) any representation or warranty made in writing or deemed made by the
Borrower in this Agreement or any amendment hereof or waiver hereto, or in any
report, certificate, financial statement or other document delivered pursuant to
this Agreement or any amendment hereof or waiver hereto, shall prove to have
been incorrect in any material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.04 or 5.05 (with respect to the Borrower’s existence) or
in Section 6.01, 6.02 or 6.03;

(e) the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those specified in clause (a), (b) or
(d) of this Article), and such failure shall continue unremedied for a period of
30 days after notice thereof from the Co-Administrative Agents or the Required
Lenders to the Borrower;

 

32



--------------------------------------------------------------------------------

(f) the Borrower or any Material Subsidiary shall fail to make any payment of
principal or interest when due (or within any applicable grace period) with
respect to any Material Indebtedness, or a default shall have occurred in
respect of any Material Indebtedness and such default causes acceleration
thereof;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for (i) 60 days with respect to any such
proceeding or petition under any Federal or state law or (ii) 90 days with
respect to any such proceeding or petition under any foreign law, or an order or
decree approving or ordering any of the foregoing shall be entered;

(h) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of
any proceeding or petition described in clause (g) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action for the purpose of effecting any of the
foregoing;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (to the extent not paid or covered by insurance) shall be
entered by a court of competent jurisdiction against the Borrower, any Material
Subsidiary or any combination thereof and the same shall remain undischarged,
unvacated, unbonded or unstayed for a period of (i) 60 consecutive days with
respect to any such judgment entered by any such court located in the United
States of America or (ii) 90 consecutive days with respect to any such judgment
entered by any such court located outside the United States of America; or

(j) there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Co-Administrative Agents may, and at
the request of the Required Lenders shall, by notice to the Borrower, take
either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans of the Borrower then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

 

33



--------------------------------------------------------------------------------

ARTICLE VIII

THE AGENTS

Each of the Lenders hereby irrevocably appoints each of the Co-Administrative
Agents and the Paying Agent as its agents (each, an “Agent”, and together, the
“Agents”) and authorizes the Agents to take such actions on its behalf and to
exercise such powers as are delegated to the Agents by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.

Each of the banks serving as an Agent hereunder shall have the same rights and
powers in its respective capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not an Agent hereunder.

The Agents shall not have any duties or obligations except those expressly set
forth herein. Without limiting the generality of the foregoing, (a) the Agents
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Agents shall not have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that the
Agents are required to exercise in writing by the Required Lenders, and
(c) except as expressly set forth herein, the Agents shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its subsidiaries that is communicated to or
obtained by the banks serving as Agents or any of their Affiliates in any
capacity. The Agents shall not be liable for any action taken or not taken by
them with the consent or at the request of the Required Lenders or all the
Lenders, as the case may be, or in the absence of its own gross negligence or
willful misconduct. The Agents shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Agents by the
Borrower or a Lender, and the Agents shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the relevant Agent or Agents.

The Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by them to be genuine and to have been signed
or sent by the proper Person. The Agents may rely upon any statement made to
them orally or by telephone and reasonably believed by them to be made by the
proper Person, and shall not incur any liability for relying thereon. The Agents
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by them, and shall not be
liable for any action taken or not taken by them in accordance with the advice
of any such counsel, accountants or experts.

The Agents may perform any and all their duties and exercise their rights and
powers by or through any one or more sub-agents appointed by the Agents. The
Agents or any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Agents and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Agents.

 

34



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Agent or Agents as
provided in this paragraph, each of the Agents may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the written consent of the Borrower so long
as no Event of Default exists, to appoint a successor or successors. If no
successor or successors shall have been so appointed by the Required Lenders
with the written consent of the Borrower and shall have accepted such
appointment within 30 days after the retiring Agent or Agents gives notice of
its resignation, then the retiring Agent or Agents may, on behalf of the
Lenders, appoint a successor Agent or Agents, each of which shall be a bank with
an office in New York, New York and having a combined capital and surplus of at
least $500,000,000, or an Affiliate of any such bank. Upon the acceptance of its
appointment as an Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its respective
duties and obligations hereunder. The fees payable by the Borrower to any
successor Agent be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the Agent’s or Agents’
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for their respective benefit in respect of any actions taken
or omitted to be taken by it while it was acting as an Agent.

Each Lender acknowledges that it has, independently and without reliance upon an
Agent or Agents or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon an Agent or Agents or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing (including by electronic
transmission) and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or email with PDF
attachment, as follows:

(a) if to the Borrower, to it at 6620 West Broad Street, Richmond, Virginia
23230, Attention: Treasurer (Telecopy No. (804) 662-7522), e-mail:
gary.prizzia@genworth.com, with a copy to: Genworth Financial, Inc., 6620 West
Broad Street, Richmond, Virginia 23230, Attention: General Counsel (Telecopy No.
(804) 662-2414), e-mail: leon.roday@genworth.com;

(b) if to the Co-Administrative Agents, to (i) JPMorgan Chase Bank, N.A., 111
Fannin Street, 10th Floor, Houston, Texas 77002, Attention: Claudine Garcia,
Loan and Agency Services Group (Telecopy No. (713) 750-2223), email:
claudine.y.garcia@jpmorgan.com, with a copy to : JPMorgan Chase Bank, N.A., 270
Park Avenue, 4th Floor, New York, New York, 10017, Attention: Heather Lindstrom
(Telecopy No. (212) 270-1511), email: heather.lindstrom@jpmorgan.com and/or
(ii) Bank of America, N.A., 231 S. LaSalle Street, Chicago, Illinois 60697,
Attention: Debra Basler (Telecopy No. (312) 828-3600), email:
debra.basler@bankofamerica.com;

 

35



--------------------------------------------------------------------------------

(c) if to the Paying Agent, to it at JPMorgan Chase Bank, N.A., 111 Fannin
Street, 10th Floor, Houston, Texas 77002, Attention: Claudine Garcia, Loan and
Agency Services Group (Telecopy No. (713) 750-2223), email:
claudine.y.garcia@jpmorgan.com;

(d) if to the Issuing Lender, to it at JPMorgan Chase Bank, N.A., 111 Fannin
Street, 10th Floor, Houston, Texas 77002, Attention: Claudine Garcia, Loan and
Agency Services Group (Telecopy No. (713) 750-2223), email:
claudine.y.garcia@jpmorgan.com; or

(e) if to any other Lender, to it at its address (or telecopy number or email)
set forth in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any Lender, to the Borrower and the Paying Agent). All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

SECTION 9.02. Waivers; Amendments. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Co-Administrative Agents with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby or
(iv) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided, further that no such agreement shall amend, modify or
otherwise affect the rights or duties of any Agent hereunder without the prior
written consent of such Agent.

SECTION 9.03. Expenses; Indemnity. (a) The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Lead Arrangers, the Agents and their
respective Affiliates, including the reasonable fees, charges and disbursements
of a single counsel for the Lead Arrangers and the Agents in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof and (ii) all reasonable out-of-pocket expenses incurred by
the Agents or any Lender, including the reasonable fees, charges and
disbursements of any counsel for the Agents or any Lender, in connection with
the enforcement of its rights in connection with this Agreement.

(b) The Borrower shall indemnify the Lead Arrangers, the Agents and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or the performance by
the parties hereto of their respective

 

36



--------------------------------------------------------------------------------

obligations hereunder, (ii) any Loan or the use of the proceeds therefrom or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses have resulted from the gross negligence or willful misconduct
of such Indemnitee. It is understood and agreed that, to the extent not
precluded by a conflict of interest, each Indemnitee shall endeavor to work
cooperatively with the Borrower with a view toward minimizing the legal and
other expenses associated with any defense and any potential settlement or
judgment. To the extent reasonably practicable and not disadvantageous to any
Indemnitee, it is anticipated that a single counsel selected by the Borrower may
be used. Settlement of any claim or litigation involving any material
indemnified amount will require the approvals of the Borrower (not to be
unreasonably withheld) and the relevant Indemnitee (not to be unreasonably
withheld or delayed).

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, the Lead Arrangers and, to the extent expressly
contemplated hereby, the Related Parties of each of the Lead Arrangers, the
Co-Administrative Agents, the Paying Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender other than any Conduit Lender may assign to one or more assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it);
provided that (i) except in the case of an assignment to a Lender or an
Affiliate of a Lender, each of the Borrower and the Paying Agent must give its
prior written consent to such assignment (which consent shall not be
unreasonably withheld) (it being understood that it shall be reasonable for the
Borrower to withhold consent if the assignee has long-term debt ratings below
BBB- from S&P or Baa3 from Moody’s or has ratings at such levels but is on
credit watch with negative implications at either S&P or Moody’s), (ii) the
Issuing Lender must give its prior consent (which consent shall not be
unreasonably withheld or delayed), (iii) Bank of America (in its capacity as
Co-Administrative Agent) is notified of such Assignment; (iv) except in the case
of an assignment to a Lender or an Affiliate of a Lender or an assignment of an
entire remaining amount of the assigning Lender’s Commitment, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Paying Agent) shall not be less than $5,000,000 unless each of
the Borrower and the Paying Agent otherwise consents, (v) each partial
assignment of a Lender’s rights and obligations shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations,
(vi) the parties to each assignment shall execute and deliver to the Paying
Agent an Assignment and Acceptance, together with a processing and recordation
fee of $3,500 payable by the assignor or the assignee, (vii) the assignee, if it
shall not be a Lender, shall deliver to the Paying Agent an Administrative
Questionnaire and (viii) the assignee, if applicable, shall, prior to the first
date on which interest or fees are payable hereunder for its account, deliver to
the Borrower and the Paying Agent the documentation described in
Section 2.14(e); provided, further that any consent of the Borrower otherwise
required under this paragraph shall not be required if an Event of Default has
occurred and is continuing. Upon acceptance and recording pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest

 

37



--------------------------------------------------------------------------------

assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.17, and 9.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section. Notwithstanding the foregoing, any Conduit Lender
may assign at any time to its designating Lender hereunder without the consent
of the Borrower or the Paying Agent any or all of the Loans it may have funded
hereunder and pursuant to its designation agreement and without regard to the
limitations set forth in the first sentence of this Section 9.04(b).

(c) The Paying Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices in The City of New York a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Co-Administrative Agents and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Paying Agent shall accept such Assignment and Acceptance and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(e) Any Lender other than any Conduit Lender may, without the consent of the
Borrower or the Co-Administrative Agents, sell participations to one or more
banks or other entities (each, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02 that
affects such Participant. Subject to paragraph (f) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.13,
2.14 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.14 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.14 as though it were a Lender.

 

38



--------------------------------------------------------------------------------

(g) Any Lender other than any Conduit Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.

(h) Each of the Borrower, each Lender and the Co-Administrative Agents hereby
confirms that it will not institute against a Conduit Lender or join any other
Person in instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

SECTION 9.05. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Lead Arrangers
and the Agents (as the case may be) constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Co-Administrative Agents and
when the Co-Administrative Agents shall have received and delivered to the
Borrower, counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or email with PDF attachment shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.06. Governing Law; Jurisdiction. (a) This Agreement shall be construed
in accordance with and governed by the law of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement against any other party or its
properties in the courts of any jurisdiction.

SECTION 9.07. Right of Setoff. If any Loan or Letter of Credit shall have become
due and payable, whether due to maturity, acceleration or otherwise, each Lender
(including for purposes

 

39



--------------------------------------------------------------------------------

of this Section each of its Affiliates which is a regulated commercial bank) is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.08. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.09. Confidentiality. Each of the Co-Administrative Agents and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Co-Administrative Agents or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Co-Administrative Agents or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.10. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).

SECTION 9.12. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GENWORTH FINANCIAL, INC.

By:

 

/s/ Gary T. Prizzia

Name:

 

Gary T. Prizzia

Title:

 

Vice President and Treasurer

JPMORGAN CHASE BANK, N.A.,
individually and as Co-Administrative Agent and Paying Agent

By:

 

/s/ Heather Lindstrom

Name:

 

Heather Lindstrom

Title:

 

Vice President

BANK OF AMERICA, N.A.,
individually and as Co-Administrative Agent

By:

 

/s/ Tim Cassidy

Name:

 

Tim Cassidy

Title:

 

Vice President

Signature Page to Genworth Five-Year Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS By:  

/s/ Laurent Vanderzyppe

Name:   Laurent Vanderzyppe Title:   Managing Director By:  

/s/ Barry S. Feigenbaum

Name:   Barry S. Feigenbaum Title:   Managing Director

Signature Page to Genworth Five-Year Credit Agreement



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC. By:  

/s/ Gregory J. Kroitzsh

Name:   Gregory J. Kroitzsh Title:   Vice President

Signature Page to Genworth Five-Year Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:  

/s/ Ruth Leung

Name:   Ruth Leung Title:   Director By:  

/s/ John S. McGill

Name:   John S. McGill Title:   Director

Signature Page to Genworth Five-Year Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, N.A. By:  

/s/ Dennis Cogan

Name:   Dennis Cogan Title:   Senior Vice President

Signature Page to Genworth Five-Year Credit Agreement



--------------------------------------------------------------------------------

LEHMAN BROTHERS BANK, FSB By:  

/s/ Janine M. Shugan

Name:   Janine M. Shugan Title:   Authorized Signatory

Signature Page to Genworth Five-Year Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK By:  

/s/ Daniel Twenge

Name:   Daniel Twenge Title:   Vice President

Signature Page to Genworth Five-Year Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION By:  

/s/ Shigeru Tsuru

Name:   Shigeru Tsuru Title:   Joint General Manager

Signature Page to Genworth Five-Year Credit Agreement



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ Joan Anderson

Name:   Joan Anderson Title:   Director

Signature Page to Genworth Five-Year Credit Agreement



--------------------------------------------------------------------------------

WILLIAM STREET COMMITMENT CORPORATION (Recourse only to assets of William Street
Commitment Corporation) By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Assistant Vice President

Signature Page to Genworth Five-Year Credit Agreement



--------------------------------------------------------------------------------

ABN AMRO BANK N.V. By:  

/s/ Neil R. Stein

Name:   Neil R. Stein Title:   Director By:  

/s/ Michael DeMarco

Name:   Michael DeMarco Title:   Vice President

Signature Page to Genworth Five-Year Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH By:  

/s/ Jay Chall

Name:   Jay Chall Title:   Director By:  

/s/ James Neira

Name:   James Neira Title:   Associate

Signature Page to Genworth Five-Year Credit Agreement



--------------------------------------------------------------------------------

MERRILL LYNCH BANK USA By:  

/s/ Louis Adler

Name:   Louis Adler Title:   Director

Signature Page to Genworth Five-Year Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ Randy M. Boone

Name:   Randy M. Boone Title:   Vice President

Signature Page to Genworth Five-Year Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK By:  

/s/ Richard G. Shaw

Name:   Richard G. Shaw Title:   Vice President

Signature Page to Genworth Five-Year Credit Agreement



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC By:  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director By:  

/s/ Irja R Otsa

Name:   Irja R. Otsa Title:   Associate Director

Signature Page to Genworth Five-Year Credit Agreement



--------------------------------------------------------------------------------

Schedule 2.01: Commitments

 

Lender

   Commitment

JPMorgan Chase Bank, N.A.

   $ 95,000,000.00

Bank of America, N.A.

   $ 95,000,000.00

BNP Paribas

   $ 70,000,000.00

Citicorp North America, Inc.

   $ 70,000,000.00

Deutsche Bank AG New York Branch

   $ 70,000,000.00

HSBC Bank USA, N.A.

   $ 70,000,000.00

Lehman Brothers Bank, FSB

   $ 70,000,000.00

Morgan Stanley Bank

   $ 70,000,000.00

Sumitomo Mitsui Banking Corporation

   $ 70,000,000.00

Wachovia Bank, National Association

   $ 70,000,000.00

William Street Commitment Corporation

   $ 70,000,000.00

ABN AMRO Bank N.V.

   $ 30,000,000.00

Credit Suisse, Cayman Islands Branch

   $ 30,000,000.00

Merrill Lynch Bank USA

   $ 30,000,000.00

SunTrust Bank

   $ 30,000,000.00

The Bank of New York

   $ 30,000,000.00

UBS Loan Finance LLC

   $ 30,000,000.00

TOTAL

   $ 1,000,000,000.00



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

Reference is made to the Amended and Restated Five-Year Credit Agreement, dated
as of May 25, 2006 (as amended, supplemented or otherwise modified from time to
time, the “Five-Year Credit Agreement”), among Genworth Financial, Inc., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto, as lenders (the
“Lenders”), JPMorgan Chase Bank, N.A. and Bank of America, N.A., as
co-administrative agents and JPMorgan Chase Bank, N.A., as paying agent (in such
capacity, the “Paying Agent”). Unless otherwise defined herein, terms defined in
the Five-Year Credit Agreement and used herein shall have the meanings given to
them in the Five-Year Credit Agreement.

The Assignor identified on Schedule 1 hereto (the “Assignor”) and the Assignee
identified on Schedule 1 hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Five-Year Credit Agreement with respect to the credit facility contained in the
Five-Year Credit Agreement as is set forth on Schedule 1 hereto (the “Assigned
Facility”), in a principal amount for the Assigned Facility as set forth on
Schedule 1 hereto.

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Five-Year Credit Agreement or with respect to
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Five-Year Credit Agreement, or any other instrument or document
furnished pursuant thereto, other than that the Assignor has not created any
adverse claim upon the interest being assigned by it hereunder and that such
interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any of its Affiliates or the performance
or observance by the Borrower of any of its obligations under the Five-Year
Credit Agreement or any other instrument or document furnished pursuant hereto
or thereto.

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Five-Year Credit Agreement, together with copies of the financial
statements delivered pursuant to Section 5.01 thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Assignor, the Agents or any Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Five-Year Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the Agents to
take such action as agent on its behalf and to exercise such powers and
discretion under the Five-Year Credit Agreement or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the Agents by
the terms thereof, together with such powers as are incidental thereto; and
(e) agrees that it will be bound by the provisions of the Five-Year Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Five-Year Credit Agreement are required to be
performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligations pursuant to Section 2.14
of the Five-Year Credit Agreement.



--------------------------------------------------------------------------------

4. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Acceptance, it will be delivered
to the Paying Agent for acceptance by it and recording by the Paying Agent
pursuant to the Five-Year Credit Agreement, effective as of the Effective Date
(which shall not, unless otherwise agreed to by the Paying Agent, be earlier
than five Business Days after the date of such acceptance and recording by the
Paying Agent).

5. Upon such acceptance and recording, from and after the Effective Date, the
Paying Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts that have accrued to the Effective Date and to the Assignee
for amounts that have accrued subsequent to the Effective Date.

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Five-Year Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and shall be
bound by the provisions thereof and (b) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Five-Year Credit Agreement.

7. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule I hereto.

 

3



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Acceptance with respect to the Amended and Restated Five-Year
Credit Agreement, dated as of May 25, 2006, among Genworth Financial, Inc. (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto, as lenders (the “Lenders”) and JPMorgan Chase
Bank, N.A. and Bank of America, N.A., as co-administrative agents (in such
capacity, the “Co-Administrative Agents”)

 

Name of Assignor:                                                  

Name of Assignee:                                                  

Effective Date of Assignment:                              

 

Credit Facility Assigned

  

Principal

Amount Assigned

   Commitment Percentage Assigned  

Revolving Credit Facility

   $                                 .                                  %

 

[NAME OF ASSIGNEE] By:  

 

Name:   Title:   [NAME OF ASSIGNOR] By:  

 

Name:   Title:  

Assignment



--------------------------------------------------------------------------------

Consented to and Accepted for Recordation in the Register:

 

JPMORGAN CHASE BANK, N.A., as Paying Agent and Issuing Lender By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OPINION OF BORROWER’S COUNSEL

[Letterhead of Genworth Financial, Inc.]

May 25, 2006

JPMorgan Chase Bank, N.A., and Bank

of America, N.A., as co-administrative

agents under the Credit Agreement, as defined below

and

The Lenders listed on Schedule I hereto

that are parties to the Credit Agreement on the date hereof

Ladies and Gentlemen:

I am the General Counsel of Genworth Financial, Inc. (the “Borrower”), and in
such capacity I have acted for the Borrower in connection with the Amended and
Restated Five-Year Credit Agreement, dated as of May 25, 2006 (the “Credit
Agreement”), among the Borrower, the several banks and other financial
institutions party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., and Bank
of America, N.A., as co-administrative agents, and J.P. Morgan Securities Inc.
and Banc of America Securities LLC, as joint bookrunners and joint lead
arrangers.

I have examined the Credit Agreement and such other documents and certificates,
and have made such investigations, as I have deemed necessary or appropriate for
the purposes of this opinion. In rendering this opinion, I have assumed that the
Credit Agreement is a valid and binding obligation of the parties thereto other
than the Borrower, enforceable against such parties in accordance with its
terms. Based upon the foregoing, I am of the opinion that:

 

1. The Borrower has been duly incorporated and is validly existing and in good
standing under the laws of the State of Delaware. The Borrower has the corporate
power and authority to execute and deliver the Credit Agreement.

 

2. The execution, delivery and performance of the Credit Agreement do not
(i) violate the Delaware General Corporation Law or any New York or Federal
statute, law, rule or regulation, or contractual restriction, known to me (x) to
which the Borrower is subject and (y) which is material to the Borrower and its
Subsidiaries, taken as a whole; or (ii) breach the provisions of the certificate
of incorporation or by-laws of the Borrower.

 

3. The Borrower has duly authorized, executed and delivered the Credit
Agreement, and the Credit Agreement constitutes the valid and binding obligation
of the Borrower, and is enforceable against the Borrower in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.



--------------------------------------------------------------------------------

The foregoing opinions are subject to the following qualifications:

 

  (a) I express no opinion as to:

 

  (i) waivers of defenses, subrogation and related rights, rights to trial by
jury, rights to object to venue or other rights or benefits bestowed by
operation of law;

 

  (ii) releases or waivers of unmatured claims or rights;

 

  (iii) indemnification, contribution or exculpation provisions, to the extent
they purport to indemnify any party against, or release or limit any party’s
liability for, its own negligence, breach or failure to comply with statutory
obligations, or to the extent such provisions are contrary to public policy;

 

  (iv) provisions purporting to supersede equitable principles, including
without limitation provisions requiring amendments and waivers to be in writing;

 

  (v) provisions purporting to make a party’s determination conclusive;

 

  (vi) provisions imposing penalties or forfeitures;

 

  (vii) any right of setoff, netting, bankers lien or counterclaim or right to
the application of property in the possession or control of any Lender or Agent;
or

 

  (viii) any legal requirements or restrictions applicable to any Lender or
Agent.

 

  (b) My opinions are limited to the laws of the State of New York, the Delaware
General Corporation Law and the Federal law of the United States of America.

I have prepared this opinion solely for your benefit and this opinion is not to
be used, circulated, quoted or otherwise referred to for any purpose, or relied
upon, or delivered to, any other person without my prior written approval in
each instance.

 

Very truly yours,    Leon E. Roday

 

3



--------------------------------------------------------------------------------

Schedule I

ABN AMRO Bank N.V.

Bank of America, N.A.

BNP Paribas

Citicorp North America, Inc.

Credit Suisse, Cayman Islands Branch

Deutsche Bank AG New York Branch

HSBC Bank USA, N.A.

JPMorgan Chase Bank, N.A.

Lehman Brothers Bank, FSB

Merrill Lynch Bank USA

Morgan Stanley Bank

Sumitomo Mitsui Banking Corporation

SunTrust Bank

The Bank of New York

UBS Loan Finance LLC

Wachovia Bank, National Association

William Street Commitment Corporation



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REVOLVING NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE FIVE-YEAR CREDIT AGREEMENT
REFERRED TO BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY
MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE PAYING AGENT PURSUANT TO THE
TERMS OF SUCH FIVE-YEAR CREDIT AGREEMENT.

 

$                    

  New York, New York                            , 2006

FOR VALUE RECEIVED, the undersigned, GENWORTH FINANCIAL, INC., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to [NAME OF
LENDER] (the “Lender”) or its registered assigns at the office of JPMorgan Chase
Bank, N.A., located at 111 Fannin Street, 10th Floor, Houston, Texas 77002
(“Payment Office”) in lawful money of the United States of America and in
immediately available funds, on the Maturity Date the principal amount of
(a) [AMOUNT OF LOAN ($            )], or, if less, (b) the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower pursuant to
Section 2.01 of the Five-Year Credit Agreement. The Borrower further agrees to
pay interest in like money at such Payment Office on the unpaid principal amount
hereof from time to time outstanding at the rates and on the dates specified in
Section 2.11 of the Five-Year Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Loan made
pursuant to the Five-Year Credit Agreement and the date and amount of each
payment or prepayment of principal thereof, each continuation thereof, each
conversion of all or a portion thereof to another Type and, in the case of
Eurodollar Loans, the length of each Interest Period with respect thereto. Each
such endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed; provided that the failure to make any such endorsement or
any error in any such endorsement shall not affect the obligations of the
Borrower in respect of any Loan.

This Note (a) is one of the Notes referred to in the Amended and Restated
Five-Year Credit Agreement, dated as of May 25, 2006 (as amended, supplemented
or otherwise modified from time to time, the “Five-Year Credit Agreement”),
among the Borrower, the Lenders from time to time parties thereto and JPMorgan
Chase Bank, N.A. and Bank of America, N.A., as Co-Administrative Agents, (b) is
subject to the provisions of the Five-Year Credit Agreement and (c) is subject
to prepayment, in whole or in part, as provided in the Five-Year Credit
Agreement.

Upon the occurrence of any one or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Five-Year Credit Agreement.

Unless otherwise defined herein, terms defined in the Five-Year Credit Agreement
and used herein shall have the meanings given to them in the Five-Year Credit
Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE FIVE-YEAR
CREDIT AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 9.04 OF THE FIVE-YEAR CREDIT
AGREEMENT.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

GENWORTH FINANCIAL, INC.

By:

 

 

Name:

 

Title:

 

 

6



--------------------------------------------------------------------------------

Schedule A

to Revolving Note

LOANS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

   Amount of
Eurodollar
Loans    Interest Period and
Eurodollar Rate with
Respect Thereto   

Amount of Principal
of

Eurodollar Loans
Repaid

   Amount of
Eurodollar
Loans Converted to
Prime Rate Loans    Unpaid Principal
Balance of
Eurodollar
Loans    Notation Made
By



--------------------------------------------------------------------------------

Schedule B

to Revolving Note

LOANS, CONVERSIONS AND REPAYMENTS OF PRIME LOANS

 

Date

   Amount of Prime
Loans    Interest Period and
Prime Rate with
Respect Thereto   

Amount of Principal
of

Prime Loans Repaid

   Amount of Prime
Loans Converted to
Eurodollar Loans    Unpaid Principal
Balance Prime
Loans    Notation Made
By



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NEW LENDER SUPPLEMENT

SUPPLEMENT, dated as of                         , to the Amended and Restated
Five-Year Credit Agreement, dated as of May 25, 2006 (as amended and in effect
on the date hereof, the “Credit Agreement”; terms defined therein being used
herein as therein defined unless otherwise defined), among Genworth Financial,
Inc. and the Lenders named therein.

WITNESSETH:

WHEREAS, the Credit Agreement provides in Section 2.02(e) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
as a Lender with the consent of the Borrower and the Paying Agent by executing
and delivering to the Borrower and the Paying Agent a supplement to the Credit
Agreement in substantially the form of this Supplement; and

WHEREAS, the undersigned now desires to become a party to the Credit Agreement
as a Lender;

NOW, THEREFORE, the undersigned hereby agrees as follows:

The undersigned agrees to be bound by the provisions of the Credit Agreement,
and agrees that it shall, on the date this Supplement is accepted by the
Borrower and the Paying Agent, become a Lender for all purposes of the Credit
Agreement to the same extent as if originally a party thereto, with a Commitment
of $                                .

The undersigned (a) represents and warrants that it is legally authorized to
enter into this Supplement; (b) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in clause (f) of Article III thereof and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Supplement; (c) agrees that it has made and will, independently and
without reliance upon the Paying Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Paying Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement or
any instrument or document furnished pursuant hereto or thereto as are delegated
to the Paying Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including its obligation pursuant to Section 2.14(e)
of the Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

[INSERT NAME OF LENDER]

By

 

 

Title:

 

 

2



--------------------------------------------------------------------------------

Accepted this              day of

                        ,         .

GENWORTH FINANCIAL, INC.

By

 

 

Name:

 

Title:

 

Accepted this              day of

                        ,         .

JPMORGAN CHASE BANK, N.A., as Paying Agent

By

 

 

Name:

 

Title:

 

 

3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

ASSUMPTION AGREEMENT

[Date]

Genworth Financial, Inc.

6620 West Broad Street

Richmond, Virginia 23230

Attention: Chief Financial Officer

JPMorgan Chase Bank, N.A.,

as Paying Agent

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention: Claudine Garcia

Ladies and Gentlemen:

Reference is made to the Amended and Restated Five-Year Credit Agreement, dated
as of May 25, 2006 (as amended or modified from time to time, the “Credit
Agreement”) among Genworth Financial, Inc., a Delaware corporation (the
“Borrower”), the Lenders (as defined in the Credit Agreement), JPMorgan Chase
Bank, N.A. and Bank of America, N.A., as co-administrative agents for the
Lenders (in such capacity, the “Co-Administrative Agents”), J.P. Morgan
Securities Inc. and Bank of America Securities LLC, as joint bookrunners and
joint lead arrangers and JPMorgan Chase Bank, N.A., as paying agent (in such
capacity, the “Paying Agent”). Terms defined in the Credit Agreement are used
herein with the same meaning.

The undersigned proposes to become an Assuming Lender pursuant to
Section 2.19(c) of the Credit Agreement and, in that connection, hereby agrees
that it shall become a Lender for purposes of the Credit Agreement on [insert
applicable Extension Date] and that its Commitment shall as of such date be
$            .

The undersigned (the “Assuming Lender”) (i) confirms that it has received a copy
of the Credit Agreement, together with copies of the financial statements
referred to in clause (f) of Article III thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assumption Agreement; (ii) agrees that it will,
independently and without reliance upon the Agents or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes the Agents to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Agents by the terms thereof, together with
such powers as are reasonably incidental thereto; (iv) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement are required to be performed by it as a Lender;
(v) confirms that it is an Eligible Assignee; [and] (vi) specifies as its
Domestic Lending Office (and address for notices) and Eurodollar Lending Office
the offices set forth beneath its name on the signature pages hereof; [and
(vii) attaches any U.S. Internal Revenue Service forms required under
Section 2.14 of the Credit Agreement]; and [(vii)] [(viii)] makes the
representations set forth in Article III of the Credit Agreement.



--------------------------------------------------------------------------------

The effective date for this Assumption Agreement shall be [insert applicable
Extension Date]. Upon delivery of this Assumption Agreement to the Borrower and
the Paying Agent and acceptance and recording of this Assumption Agreement by
the Paying Agent, as of [date specified above], the Assuming Bank shall be a
party to the Credit Agreement and have the rights and obligations of a Lender
thereunder. As of [date specified above], the Paying Agent shall make all
payments under the Credit Agreement in respect of the interest assumed hereby
(including, without limitation, all payments of principal, interest and facility
fees) to the Assuming Bank.

This Assumption Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Assumption Agreement by telecopier shall be effective as delivery of a
manually executed counterpart of this Assumption Agreement.

This Assumption Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Very truly yours,

[NAME OF ASSUMING BANK]

By

 

 

Name:

 

Title:

 

Lending Office

(and address for notices):

[Address]

 

Above Acknowledged and Agreed to: GENWORTH FINANCIAL, INC. By  

 

Title:   By  

 

Title:  

 

2



--------------------------------------------------------------------------------

Accepted this              day of

            ,

JPMORGAN CHASE BANK, N.A., as Paying Agent

By

 

 

Name:

 

Title:

 

 

3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF INCREASED FACILITY ACTIVATION NOTICE

 

To: JPMORGAN CHASE BANK, N.A., as Paying Agent under the Credit Agreement
referred to below

Reference is hereby made to the Amended and Restated Five-Year Credit Agreement,
dated as of May 25, 2006 (as amended and in effect on the date hereof, the
“Credit Agreement”; terms defined therein being used herein as therein defined
unless otherwise defined), among Genworth Financial, Inc. and the Lenders named
therein.

This notice is an Increased Facility Activation Notice referred to in
Section 2.19(a) of the Credit Agreement, and the Borrower and each of the
Lenders party hereto hereby notify you that:

1. Each Lender party hereto agrees to make, obtain or increase the amount of its
Commitment as set forth opposite such Lender’s name on the signature pages
hereof under the caption “Increased Facility Amount”.

2. The Increased Facility Closing Date is                         .

 

    GENWORTH FINANCIAL, INC.     By:  

 

    Name:       Title:   Increased Facility Amount   [INSERT NAME OF LENDER] $  
        By:  

 

    Name:       Title:   CONSENTED TO:     JPMORGAN CHASE BANK, N.A., as Paying
Agent     By:  

 

    Name:       Title:      